DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1, 3-7, and 16-18 in the reply filed on 23 August 2022 is acknowledged.  The traversal is on the ground(s) that the soft magnetic material being sheet-shaped or foil-shaped is a special technical feature that defines a contribution over the prior art whereas the prior art of Wang ‘849 is similar to PTL 2 disclosed by the Applicant in the instant specification (see p. 6-8 of the remarks filed 23 August 2022).  This is not found persuasive because Wang ‘849 discloses a magnetic material, which may include hard or soft magnetic materials (paragraphs 0002-0003), that may have a coercivity of less than about 10 Oerstads (i.e. soft magnetic material) (paragraph 0033).  The material is an iron-carbon-nitrogen containing material that can be formed into workpieces such as ribbons (i.e. the material is sheet-shaped or foil-shaped) having a thickness of about 0.001-5 mm (paragraph 0180).  The workpiece contains α"-Fe16(NxC1-x)2 (paragraph 0180) and is formed by casting at a temperature of about 650-1200 °C (paragraph 0185) and quenched whereby the temperature is dropped abruptly below the martensite temperature of the workpiece (paragraph 0186).  Since the workpiece is quenched to below the martensite temperature, it would have been obvious to one of ordinary skill in the art to form martensite and the presence of α"-Fe16(NxC1-x)2 renders as obvious to one of ordinary skill in the art that the martensite contains carbon and nitrogen.  Wang ‘849 teaches that the magnetic material may include other iron phases, other iron nitride phases, etc. (paragraph 0049) and specifically teaches that types of iron nitrides include γ-Fe4N (i.e. γ-Fe) etc. (paragraph 0126).  γ-Fe, or simply γ, is austenite, which has a face-centered cubic structure (i.e. this is a material property of austenite). 
While not teaching a singular example of the instantly claimed soft magnetic material, it would have been obvious to one of ordinary skill in the art before the effective filing date as these features are considered to be conventionally known as taught by Wang ‘849, and one would have had a reasonable expectation of success.  As such, the technical feature of a soft magnetic material that is sheet-shaped or foil-shaped having iron, carbon, and nitrogen and having martensite and γ-Fe is considered to be neither novel nor inventive a posteriori over the prior art.
Applicant argues, see p. 7, that PTL 2 does not disclose that Fe-based martensite serves as an essential component.  However, Fe-based martensite is rendered obvious by the teachings of Wang ‘849 as outlined above.  
Applicant argues, see p. 7, that ordered martensitic iron nitride is powdery and it is difficult to produce the soft magnetic material that is sheet-shaped or foil shaped having a high saturation magnetic flux density per volume.  It is noted that these features (i.e. production difficulty and flux density) are not recited in the instant claims.  Although claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See MPEP § 2145(VI).
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 23 August 2022.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Applicant is advised that if the claims become allowable, the abstract of the disclosure would be objected to because it exceeds 150 words in length.  
Correction is required.  See MPEP § 608.01(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of copending Application No. 17/779,158 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the following overlapping subject matter:
Instant claim 1 recites a soft magnetic material that is sheet-shaped or foil shaped, and claim 1 of the ‘158 application recites a soft magnetic steel sheet.
Instant claim 1 recites the material comprising iron, carbon, and nitrogen, and claim 1 of the ‘158 application recites the sheet comprising carbon, nitrogen, and Fe (i.e. iron).
Instant claim 1 recites a martensite containing carbon and nitrogen, whereas claim 1 of the ‘158 application recites an α' phase and an α" phase.  The specification for the ‘158 application clarifies the α' phase as an irregular martensite phase of Fe8N and the α" phase as a regular martensite phase of Fe16N2 (paragraph 0040 of US PGPub No. 2022/0328225 which corresponds to the ‘158 application) and where C atoms and N atoms are substantially evenly dispersed/solid-dissolved in the crystal phases (paragraph 0065 of US PGPub No. 2022/0328225 corresponding to the ‘158 application).  Therefore, even though these features (i.e. a martensite containing carbon and nitrogen) are not specifically recited in the claim, they are considered to be necessarily present in the soft magnetic steel sheet of claim 1 of the ‘158 application.
Instant claim 1 recites having γ-Fe wherein the γ-Fe includes a face-centered cubic crystal containing nitrogen, and claim 1 of the ‘158 application recites having a γ phase.  The specification for the ‘158 application clarifies the γ phase as an austenite phase (paragraph 0040 of US PGPub. No. 2022/0328225 corresponding to the ‘158 application) and where C atoms and N atoms are substantially evenly dispersed/solid-dissolved in the crystal phases (paragraph 0065 of US PGPub No. 2022/0328225 corresponding to the ‘158 application).  Including a face-centered cubic crystal is necessarily present because austenite is defined in the art as a having a face-centered cubic crystal structure and is also known as γ-Fe.  Therefore, even though these features (i.e. γ-Fe and a face-centered cubic crystal containing nitrogen) are not specifically recited in the claim, they are considered to be necessarily present in the soft magnetic steel sheet of claim 1 of the ‘158 application.
While not reciting an exact duplicate of claim 1 of the ‘158 application, instant claim 1 would have been obvious to one of ordinary skill in the art based on the definitions of the phases recited to be present by claim 1 of the ‘158 application, and one would have had a reasonable expectation of success.
Instant claim 3 recites wherein a volume fraction of the face-centered cubic crystal is 1 vol% or more and lower than a volume fraction of the martensite.  Claim 1 of the ‘158 application recites where a volume ratio of the γ phase (i.e. the face-centered cubic crystal as outlined above regarding instant claim 1) is 5% or less and where the volume ratio of the α" phase (i.e. at least some of the martensite as outlined above regarding instant claim 1) is 10% or more.  The volume ratio of γ phase overlaps the instantly claimed ranges and the courts have held that where claimed ranges overlap or lie inside of other ranges a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.
Instant claim 1 recites where the volume fraction of the face-centered cubic crystal is 1 vol% or more and 20 vol% or less.  Claim 1 of the ‘158 application recites where a volume ratio of the γ phase (i.e. the face-centered cubic crystal as outlined above regarding instant claim 1) is 5% or less, which overlaps the claimed range.  See MPEP § 2144.05.
Instant claim 6 recites having an average carbon concentration of 0.45 mass% or more and 1.12 mass% or less and an average nitrogen concentration of 0.4 mass% or more and 1.2 mass% or less.  Claim 4 of the ‘158 application recites the concentration of carbon is 1.2 at% or less and the concentration of nitrogen is 9 at% or less.  The concentrations recited in claim 4 of the ‘158 application are not stated to be an average concentration but would be considered to be an average concentration to one of ordinary skill in the art as the concentration is not stated to be specific to a phase or portion of the of magnetic steel sheet absent an objective showing.  These ranges overlap the instantly claimed ranges.  See MPEP § 2144.05.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US PGPub. No. 2016/0042849, previously cited; hereafter “Wang ‘849”) as evidenced by Britannica (NPL attached).
Claim 1: Wang ‘849 teaches a magnetic material, which may include hard or soft magnetic materials (paragraphs 0002-0003), that may have a coercivity of less than about 10 Oerstads (i.e. soft magnetic material) (paragraph 0033).  The material is an iron-carbon-nitrogen containing material that can be formed into workpieces such as ribbons (i.e. the material is sheet-shaped or foil-shaped) having a thickness of about 0.001-5 mm (paragraph 0180).  The workpiece contains α"-Fe16(NxC1-x)2 (paragraph 0180) and is formed by casting at a temperature of about 650-1200 °C (paragraph 0185) and quenched whereby the temperature is dropped abruptly below the martensite temperature of the workpiece (paragraph 0186).  Since the workpiece is quenched to below the martensite temperature, it would have been obvious to one of ordinary skill in the art to form martensite and the presence of α"-Fe16(NxC1-x)2 renders as obvious to one of ordinary skill in the art that the martensite contains carbon and nitrogen.  Wang ‘849 teaches that the magnetic material may include other iron phases, other iron nitride phases, etc. (paragraph 0049) and specifically teaches that types of iron nitrides include γ-Fe4N (i.e. γ-Fe) etc. (paragraph 0126).  γ-Fe, or simply γ, is known in the art as austenite and intrinsically has a face-centered cubic structure (see Britannica for evidence).
While not teaching a singular example of the instantly claimed soft magnetic material, it would have been obvious to one of ordinary skill in the art before the effective filing date as these features are considered to be conventionally known as taught by Wang ‘849, and one would have had a reasonable expectation of success.  
Claims 3-4: Wang ‘849 teaches where the magnetic material may contain at least about 60 volume percent of α"-Fe16(NxZ1-x)2 phase domains (paragraph 0050) where Z may be C, B, or O (paragraph 0048).  The balance of the material (i.e. less than 40%) would be understood to be material other than the α"-Fe16(NxZ1-x)2 phase domains, which could include γ-Fe4N (i.e. γ-Fe) etc. (paragraph 0126).  γ-Fe, or simply γ, is known in the art as austenite and intrinsically has a face-centered cubic structure (see Britannica for evidence).  Therefore, the magnetic material is considered to have less than 40% of the face-centered cubic crystal, and this amount is less than the amount of α"-Fe16(NxZ1-x)2 phase (i.e. martensite as outlined above).  These ranges (i.e. less than 40% and less than the amount of martensite) overlap the claimed ranges.  See MPEP § 2144.05.
Claim 5: Wang ‘849 teaches that Fe8N and α"-Fe16N2 have body-centered tetragonal crystalline structure (paragraph 0089) and that the workpiece can have body centered cubic crystal structure (paragraph 0142).
Claim 6: Wang ‘849 teaches that the mixture may include between about 8 at% and about 15 at% of the combination of nitrogen and carbon (paragraph 0182).  Assuming the balance of the mixture is iron (i.e. 85-92%), these ranges correspond to about 2.13-4.24 mass% N when there is no carbon or 1.83-3.65 mass% C when there is no nitrogen.  However, both elements are disclosed to be included since Wang teaches melting a mixture including iron, carbon, and nitrogen (paragraph 0182).  Therefore, the mass% of C and of N are each lower than these estimates.  Using an equal atomic ratio of carbon and nitrogen for purposes of estimating a possible mass% of C and N when both are present (i.e. 4 at% C and 4 at% N, with a balance Fe corresponding to 92 at% Fe), the mass percentages are estimated to include having 1.07 mass% N and 0.91 mass% C, which overlap the claimed ranges. 
Claim 18: Wang ‘849 teaches that the magnetic material may include other iron phases, other iron nitride phases, etc. (paragraph 0049) and specifically teaches that types of iron nitrides include γ-Fe4N (i.e. γ-Fe) etc. (paragraph 0126).  γ-Fe, or simply γ, is known in the art as austenite and intrinsically has a face-centered cubic structure (see Britannica for evidence), and therefore the γ-Fe4N taught by Wang ‘849 is considered to have a face-centered cubic structure.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US PGPub. No. 2016/0042849, previously cited; hereafter “Wang ‘849”) as evidenced by Britannica (NPL attached) as applied to claim 1 above, and further in view of Wang et al. (US PGPub. No. 2017/0243680, previously cited; hereafter “Wang ‘680”).
Claim 7: The teachings of Wang ‘849 regarding claim 1 are outlined above.  Wang ‘849 teaches that the mixture of including iron, carbon, and nitrogen (i.e. for forming the magnetic material as outlined above regarding claim 1) may have other elements and dopants (paragraph 0182).  However, Wang ‘849 does not specifically teach where the magnetic material includes the instantly claimed elements of vanadium or niobium.
In a related field of endeavor, Wang ‘680 teaches magnetic material that includes one or more iron nitride phases (paragraph 0011).  Magnetically soft material may include α"-Fe16(NxZ1-x)2 where Z includes at least one of C, B, or O (paragraph 0039).   The magnetic material may contain at least one phase stabilizer such as C, etc. (paragraph 0038).  Additionally, the magnetic material can include at least one ferromagnetic or nonmagnetic dopant, which may be used to increase at least one of the magnetic moment, magnetic coercivity, or thermal stability of the magnetic material, wherein examples of ferromagnetic or nonmagnetic dopants include V, Nb, etc. (paragraph 0037).
As Wang ‘849 and Wang ‘680 both teach a magnetic material containing α"-Fe16(NxZ1-x)2, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the magnetic material of Wang ‘849 by including vanadium or niobium as these are considered conventionally known dopants that may be used to increase at least one of the magnetic moment, magnetic coercivity, or thermal stability of the magnetic material as taught by Wang ‘680, and one would have had a reasonable expectation of success.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US PGPub. No. 2016/0042849, previously cited; hereafter “Wang ‘849”) as evidenced by Britannica (NPL attached) as applied to claim 1 above, and further in view of Kessler et al. (US PGPub. No. 2016/0111929).
Claim 16: The teachings of Wang ‘849 regarding claim 1 are outlined above.  Wang ‘849 teaches that magnetic materials may be used in transformer and inductor cores, electric motors, etc. (paragraph 0003) and teaches a magnetic material that may have a coercivity of less than about 10 Oerstads (i.e. soft magnetic material) (paragraph 0033).  The material is an iron-carbon-nitrogen containing material that can be formed into workpieces such as ribbons (paragraph 0180).  However, Wang ‘849 does not teach the instantly claimed parts of an electric motor.
In a related field of endeavor, Kessler teaches an electric motor having a rotor and a stator (paragraph 0024; Fig. 1).  The stator is formed from a stator laminated core and has wound winding or coil frames in six coil pairs for example (paragraphs 0025 and 27; Figs. 2 and 7).  Kessler teaches that the stator laminations stacked to form the star-shaped laminated core usually consist of soft-magnetic iron (paragraph 0032).
As Wang ‘849 teaches that magnetic materials may be used in cores and electric motors and teaches a magnetic material that contains iron, carbon, and nitrogen and that may be a soft magnetic material, and Kessler teaches an electric motor where the core consists of soft-magnetic iron, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to use the magnetic material taught by Wang ‘849 to form a core of an electric motor having the instantly claimed parts (i.e. a core, a coil, and a rotor) as taught by Kessler as this is considered the use of a conventionally known material (i.e. the soft-magnetic iron based material of Wang ‘849) based on its suitability for its intended use (i.e. Kessler teaches a core is usually made of soft-magnetic iron), and one would have had a reasonable expectation of success.  See MPEP § 2144.07.
Claim 17: Kessler teaches the star-shaped laminated core usually consists of soft-magnetic iron (i.e. the core is a laminate of soft magnetic material) (paragraph 0032).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784